 Case 1:20-cv-04112-PGG
        Case 1:20-cv-04112-PGG
                          Document
                               Document
                                   3-1 (Court
                                          4 Filed
                                              only) 06/02/20
                                                      Filed 06/01/20
                                                               Page 1 Page
                                                                      of 2 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FREDERICK E. JACKSON,
                                Movant,                          02-CR-0756 (PGG)
                   -against-                                     20-CV-4112 (PGG)
 UNITED STATES OF AMERICA,                                      TRANSFER ORDER
                                Respondent.

PAUL G. GARDEPHE, United States District Judge:

       Movant, currently incarcerated in FCI Talladega in Alabama, brings this pro se motion

under 28 U.S.C. § 2255, seeking to challenge his judgment of conviction entered in United States

v. Jackson, ECF 1:02-CR-0756, 354 (S.D.N.Y. Sept. 19, 2008). For the reason set forth below,

the Court transfers this action to the United States Court of Appeals for the Second Circuit.

       Court records show that Movant has filed a previous motion for relief under § 2255

challenging the same judgment of conviction. See Jackson v. United States, ECF 1:13-CV-3262,

37, 2016 WL 6938527 (S.D.N.Y. Nov. 28, 2016), report and recommendation adopted, ECF

1:13-CV-3262, 41 (S.D.N.Y. Sept. 13, 2017), appeal dismissed, No. 17-3186, 2018 WL 1637959

(2d Cir. Mar. 13, 2018). Because Movant’s previous motion under § 2255 was decided on the

merits, this application is a second or successive § 2255 motion. See Corrao v. United States, 152

F.3d 188, 191 (2d Cir. 1998).

       Before a second or successive § 2255 motion is filed in the district court, authorization

from the appropriate court of appeals is required. 28 U.S.C. § 2244(b)(3)(A). Movant must
 Case 1:20-cv-04112-PGG
        Case 1:20-cv-04112-PGG
                          Document
                               Document
                                   3-1 (Court
                                          4 Filed
                                              only) 06/02/20
                                                      Filed 06/01/20
                                                               Page 2 Page
                                                                      of 2 2 of 2



therefore move in the United States Court of Appeals for the Second Circuit for permission to

pursue this § 2255 motion. 1

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Movant. In the interest of

justice, the Court transfers this motion under § 2255 to the United States Court of Appeals for the

Second Circuit. See 28 U.S.C. § 1631; Liriano v. United States, 95 F.3d 119, 122-23 (2d Cir.

1996). This order closes this case. If the Court of Appeals authorizes Movant to proceed in this

matter, he shall move to reopen this case under this civil docket number.

       Because the motion makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    June 2, 2020
           New York, New York

                                                            PAUL G. GARDEPHE
                                                           United States District Judge




       1
        Movant must demonstrate that a motion to the Court of Appeals is based on newly
discovered evidence or a new rule of constitutional law made retroactive by the Supreme Court.
See § 2255(h).

                                                  2
